UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-6940


BRIAN L. BROWN,

                  Petitioner - Appellant,

          v.

TERRY O’BRIEN,

                  Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:12-cv-00032-IMK-JSK)


Submitted:   November 19, 2013               Decided: November 22, 2013


Before WYNN and      FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian L. Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Brian    L.    Brown    appeals       the    district    court’s     order

accepting the recommendation of the magistrate judge and denying

relief    on    his    28     U.S.C.A.    § 2241      (West    2006    &    Supp.   2013)

petition.       The district court referred this case to a magistrate

judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp.

2013).    The magistrate judge recommended that relief be denied

and advised Brown that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.                      The district court granted

Brown multiple extensions of time to file objections, but Brown

filed none.

               The     timely    filing       of     specific      objections       to     a

magistrate       judge’s       recommendation         is    necessary       to   preserve

appellate review of the substance of that recommendation when

the     parties        have     been     warned       of     the    consequences          of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845 46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                            Brown

has waived appellate review of his claims by failing to file

objections after receiving proper notice.                      Accordingly, although

we    grant    leave    to    proceed    in       forma    pauperis,   we    affirm      the

judgment of the district court.                   Brown v. O’Brien, No. 1:12-cv-

00032-IMK-JSK (N.D.W. Va. Feb. 5, 2013).                      We dispense with oral

argument because the facts and legal contentions are adequately

                                              2
presented in the materials before this court and argument would

not aid the decisional process.



                                                       AFFIRMED




                                  3